Citation Nr: 0531008	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 
10 percent for right knee sprain.

2.  Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for right knee 
sprain and assigned a 10 percent evaluation and denied 
service connection for headaches.

In the rating decision on appeal, the RO also denied service 
connection for a left knee disability.  The veteran appealed 
the denial.  In a September 2002 rating decision, the RO 
granted service connection for left knee sprain.  As the 
claim for service connection was granted, this issue is no 
longer part of the current appeal.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal, or the veteran withdraws the appeal).  

In January 2003, the veteran testified at a personal hearing 
before a Veterans Law Judge who is no longer employed by the 
Board.  In October 2005, the veteran was informed of this and 
was offered an opportunity to have another hearing with a 
different Veterans Law Judge.  The Board stated that if she 
did not reply within 30 days that the Board would assume she 
did not want another hearing.  The record does not reflect 
that the veteran responded.  Thus, the Board will now 
consider the veteran's appeal.  




FINDINGS OF FACT

1.  Right knee sprain is manifested by periarticular 
pathology productive of painful motion.

2.  Right knee sprain is manifested by no more than slight 
lateral instability.

3.  Competent evidence of disability of tension headaches due 
to disease or injury in service is not of record.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
right knee sprain, based upon painful limitation of motion, 
have been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2005).

2.  The criteria for an initial evaluation in excess of 
10 percent for right knee sprain, based upon lateral 
instability, have not been met.  38 U.S.C.A. §§ 1155; 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 
(2005).

3.  Tension headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2004, November 2004, and February 2005 
letters sent to the veteran and by the discussions in the 
November 1998 rating decision, the March 2000 statement of 
the case, and the October 2002 and March 2005 supplemental 
statements of the case.  In all three letters, the RO stated 
that in order to substantiate a claim for increase, she would 
need to show that her disability was worse than the current 
evaluation contemplated.  It also informed her that in order 
to substantiate a claim for service connection, she would 
need to bring forth evidence of a disease or injury in 
service, a current disability, and a relationship between the 
current disability and service, which was usually provided by 
medical evidence.  

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, in both letters, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  It also told her that she could 
obtain private records herself and submit them to VA.  
Finally, the RO asked the veteran to provide any other 
evidence or information that she had pertaining to her 
claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letters.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notices 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  She was provided an opportunity at each 
those times to submit additional evidence.  A supplemental 
statement of the case was issued in March 2005, which gave 
her 60 days to submit additional evidence.  She submitted no 
evidence following the issuance of the letters or the 
supplemental statement of the case.  Thus, the Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of the notice.  Further, it finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 1998 to 2003.  At the January 2003 
hearing, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, to 
allow VA to obtain private medical records.  The record 
reflects that the RO provided the veteran with a new VA Form 
21-4142 and asked her to complete it, as the one she had 
submitted at the hearing was no longer valid due to time 
constraints.  The veteran did not submit the form.  She has 
been provided with examinations in connection with her 
claims, and the record reflects that she failed to appear for 
a VA examination scheduled in September 2003.  In the March 
2005 supplemental statement of the case, the RO informed her 
that she had failed to provide VA with permission to obtain 
the private medical records and had failed to appear for an 
examination.  The veteran did not submit any response.  The 
Board finds no basis to remand the case back to the RO for an 
examination, as she has not provided evidence of "good 
cause" for failing to report, nor has she expressed a 
willingness to report for an examination.  See 38 C.F.R. 
§ 3.655(a) (2005).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

A.  Increased rating

The veteran states that her right knee warrants an initial 
evaluation in excess of 10 percent.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for right 
knee sprain.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257. 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2005).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. 

Under Diagnostic Code 5261, knee extension limited to 
5 degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 
30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 
45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.59, it states that the intent of the 
Rating Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

The veteran's service-connected right knee sprain is 
evaluated under Diagnostic Code 5257, which contemplates 
lateral instability and subluxation of the knee joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The current 
evaluation assigned to the service-connected disability is 
10 percent.  

1.  Limitation of motion

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for limitation of motion of the right 
knee based upon periarticular pathology productive of painful 
motion.  See 38 C.F.R. § 4.59.

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).  

In this case, there is evidence that the veteran has 
limitation of motion (which would indicate painful motion) 
and evidence that she has full range of motion without pain.  
In July 1998, range of motion was from 0 to 150 degrees.  In 
August 2002, her range of motion was from 0 to 130 degrees.  
The examiner stated the veteran had associated knee pain.  As 
there is evidence both for a separate evaluation and against 
a separate evaluation based upon painful motion of the right 
knee, the Board is resolving all reasonable doubt in favor of 
the veteran and granting a separate evaluation based upon 
periarticular pathology productive of painful motion in the 
right knee, warranting a separate 10 percent evaluation for 
that knee.  See 38 C.F.R. § 4.59; Ferguson v. Derwinski, 
1 Vet. App. 428 (1991); Martin v. Derwinski, 1 Vet. App. 411 
(1991).  

The Board must now consider whether a separate initial 
evaluation in excess of 10 percent, based upon painful 
motion, is warranted and finds that the preponderance of the 
evidence is against such a finding.  The veteran's range of 
motion has been shown to be, at worst, 0 degrees to 
130 degrees.  Thus, she has full extension and no more than 
slight limitation of flexion.  See 38 C.F.R. § 4.71, Plate II 
(full flexion is to 140 degrees).  The veteran's limitation 
of flexion does not warrant a compensable evaluation under 
Diagnostic Code 5260, and therefore the veteran's service-
connected right knee sprain warrants no more than a 
separately-assigned 10 percent evaluation.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on functional impairment.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  In the August 2002 VA examination report, the 
examiner stated that the veteran had "minimal" disability.  
Such finding would indicate that no more than a 10 percent 
evaluation would be warranted based upon functional 
impairment.  See id.

The veteran is competent to report her symptoms.  To the 
extent that she asserted that her right knee warranted an 
increased evaluation, the Board agrees and has granted a 
separate 10 percent evaluation based upon painful motion and 
the application of 38 C.F.R. § 4.59.  To this extent, her 
claim has been granted.

2.  Instability

The right knee is in receipt of a 10 percent evaluation under 
Diagnostic Code 5257, which addresses instability of the 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has carefully reviewed the evidence of record and 
finds the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent based upon instability of 
the right knee.  In both the July 1998 and August 2002 VA 
examination reports, the examiners stated the veteran had 
instability, although both noted that it was no more than 
mild or slight.  Lachman's was negative at both examinations.  
There is no competent evidence that the instability in the 
right knee is any more than slight.  Thus, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's right knee has any more than 
slight instability, and thus is no more than 10 percent 
disabling based upon instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Board has not considered DeLuca in determining whether an 
evaluation in excess of 10 percent, based upon instability, 
is warranted for the right knee, as Diagnostic Code is not 
predicated on loss of range of motion, and thus 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply to this 
part of the veteran's claim.  Johnson v. Brown, 9 Vet. App 7, 
11 (1996) (holding that Diagnostic Code 5257 is not 
predicated on loss of range of motion and thus 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable to a disability rated 
under that Diagnostic Code).  .  

The veteran is competent to report her symptoms.  She has 
stated that her right knee is worse than the initial 
10 percent evaluation assigned.  The Board has granted her a 
separate 10 percent evaluation based upon painful motion, 
which brings the combined evaluation for the right knee to 
20 percent.  To the extent that the veteran has implied she 
warrants more than a combined evaluation of 20 percent for 
the right knee, the preponderance of the evidence is against 
her claim for the reasons stated above, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra for the 
right knee sprain based upon instability.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for tension 
headaches.  The service medical records show no complaints by 
the veteran of headaches.  The first documentation of a 
diagnosis is in the July 1998 VA examination report.  There, 
the examiner entered a diagnosis of "probably muscle tension 
type of headaches."  The same diagnosis was made in an 
August 2001 VA examination report.  A diagnosis of tension 
headaches is not indicative of a disability due to disease or 
injury for which service connection may be granted.  
Specifically, it is essentially a diagnosis of pain in the 
head, which is not a disability due to disease or injury.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (unless a veteran suffers from an underlying 
disability or condition, such as loss of normal body working 
movements, joint disability, or muscle disability, then pain 
otherwise experienced is not a compensable disability).  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); Sanchez-
Benitez, 259 F.3d at 1361 (absent a disease or injury 
incurred during service, a veteran cannot satisfy the basic 
VA compensation statutes).  Here, the veteran has not brought 
forth competent evidence of a disability manifested by 
tension headaches that is the result of disease or injury in 
service.  Therefore, without competent evidence of a current 
"disability" related to, or underlying, the veteran's 
symptoms of tension headaches, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

Alternatively, assuming without deciding that tension 
headaches is a valid disability due to disease or injury, the 
claim would still be denied, as there is no competent 
evidence of a nexus between the post service diagnosis of 
tension headaches and service.  No medical professional has 
attributed the diagnosis of tension headaches to service.  
Although the veteran has claimed that she has a disability 
that is manifested by tension headaches, she does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for tension headaches, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a separate 10 percent evaluation for painful 
limitation of motion in the right knee is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee sprain based upon instability is denied.

Service connection for tension headaches is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


